Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafner, et al., US 2014/0303849 A1.
As per Claim 1, Hafner teaches a vehicular driving assist system (¶¶ 6-8), said vehicular driving assist system comprising: 
a plurality of vehicle cameras disposed at a vehicle and having respective fields of view exterior of the vehicle (¶ 68; Figure 49), wherein said plurality of vehicle cameras includes a rear backup camera disposed at a rear portion of the vehicle and viewing at least rearward of the vehicle (¶¶ 306-307); 
at least one trailer camera disposed at a trailer hitched to the vehicle and having a respective field of view exterior of the trailer (¶¶ 304-305); 
an image processor operable to process image data captured by said plurality of vehicle cameras and by said at least one trailer camera (¶ 97); 
wherein, responsive to processing of image data captured by said plurality of vehicle cameras and by said at least one trailer camera during a backing up maneuver of the trailer hitched to the vehicle, said vehicular driving assist system determines objects rearward of the trailer that are present in the field of view of said at least one trailer camera (¶¶ 103-104, 215); 
a display screen disposed in the vehicle for viewing by a driver of the vehicle (¶¶ 158-161), wherein said display screen displays video images derived from image data captured by at least one camera selected from the group consisting of (i) said plurality of vehicle cameras and (ii) said at least one trailer camera (¶¶ 186-188); 
wherein said vehicular driving assist system determines a reversing path for the vehicle and trailer to follow to assist the driver in backing up the trailer (¶¶ 94-96); 
wherein said vehicular driving assist system generates a graphic overlay at said display screen overlaying the displayed video images, the graphic overlay indicating the determined reversing path for the driver to follow in backing up the trailer (¶¶ 188-189); and 
wherein, during the backing up maneuver of the trailer hitched to the vehicle along the determined reversing path, and responsive to determination of an object rearward of the trailer via processing of image data captured by at least said at least one trailer camera, said vehicular driving assist system (i) determines an adjusted reversing path to avoid the object (¶¶ 107-110) and (ii) adjusts the graphic overlay to indicate the adjusted reversing path of the vehicle and trailer for the driver to follow in backing up the trailer (¶¶ 188-189; as the target adjusts).
As per Claim 2, Hafner teaches that said vehicular driving assist system controls a steering system of the vehicle to steer the vehicle to back up the trailer along the determined reversing path (¶¶ 94-96).
As per Claim 3, Hafner teaches that, responsive to processing of image data captured by said plurality of vehicle cameras and by said at least one trailer camera while the vehicle is backing up the trailer, said vehicular driving assist system initializes said at least one trailer camera in coordinates that correspond to coordinates of said plurality of vehicle cameras (¶¶ 97-99).
As per Claim 4, Hafner teaches that said vehicular driving assist system calibrates said at least one trailer camera responsive at least in part to a determination of a trailer angle of a longitudinal axis of the trailer relative to a longitudinal axis of the vehicle (¶¶ 283-285).
As per Claim 5, Hafner teaches that said vehicular driving assist system determines the trailer angle responsive at least in part to image processing of image data captured by at least said rear backup camera of said plurality of vehicle cameras (¶¶ 218-220).
As per Claim 6, Hafner teaches that that said vehicular driving assist system determines the trailer angle responsive at least in part to image processing of image data captured by at least said rear backup camera of said plurality of vehicle cameras and image data captured by said at least one trailer camera (¶¶ 218-220).
As per Claim 7, Hafner teaches that the at least one trailer camera at least comprises a rearward viewing trailer camera viewing at least rearward of the trailer (¶ 303; camera 2000 of Figures 48 and 49).
As per Claim 8, Hafner teaches that, responsive to the determination of the object rearward of the trailer, said vehicular driving assist system generates an alert to alert the driver of the vehicle (¶¶ 114, 122, 131).
As per Claim 9, Hafner teaches that, responsive to determination of an object rearward of the trailer, said vehicular driving assist system controls a braking system of the vehicle (¶¶ 94, 99).
As per Claim 10, Hafner teaches that, responsive to determination of an object rearward of the trailer, said vehicular driving assist system controls a steering system of the vehicle (¶ 95).
As per Claim 11, Hafner said vehicular driving assist system utilizes a trailer identifying and angle detection algorithm (¶¶ 218, 277).
As per Claim 12, Hafner teaches that said vehicular driving assist system determines the reversing path using a two stage path planner (¶¶ 94-96).
As per Claim 13, Hafner teaches that the two stage path planner comprises a geometric planning with consecutive optimal control minimization algorithm (¶¶ 263-264).
As per Claim 14, Hafner teaches a vehicular driving assist system (¶¶ 6-8), said vehicular driving assist system comprising: 
a plurality of vehicle cameras disposed at a vehicle and having respective fields of view exterior of the vehicle (¶ 68; Figure 49), wherein said plurality of vehicle cameras includes a rear backup camera disposed at a rear portion of the vehicle and viewing at least rearward of the vehicle (¶¶ 306-307); 
a rearward viewing trailer camera disposed at a rear portion of a trailer hitched to the vehicle, said rearward viewing trailer camera viewing at least rearward of the trailer (¶ 303; camera 2000 of Figures 48 and 49); 
an image processor operable to process image data captured by said plurality of vehicle cameras and by said rearward viewing trailer camera (¶ 97); 
wherein, responsive to processing of image data captured by said plurality of vehicle cameras and by said rearward viewing trailer camera during a backing up maneuver of the trailer hitched to the vehicle, said vehicular driving assist system determines objects rearward of the trailer that are present in the field of view of said rearward viewing trailer camera (¶¶ 103-104, 215); 
a display screen disposed in the vehicle for viewing by a driver of the vehicle (¶¶ 158-161), wherein said display screen displays video images derived from image data captured by at least one camera selected from the group consisting of (i) said plurality of vehicle cameras and (ii) said rearward viewing trailer camera (¶¶ 186-188); 
wherein said vehicular driving assist system determines a reversing path for the vehicle and trailer to follow to assist the driver in backing up the trailer (¶¶ 94-96); 
wherein said vehicular driving assist system generates a graphic overlay at said display screen overlaying the displayed video images, the graphic overlay indicating the determined reversing path (¶¶ 188-189); 
wherein said vehicular driving assist system controls a steering system of the vehicle to steer the vehicle to back up the trailer along the determined reversing path (¶¶ 94-96); and 
wherein, during the backing up maneuver of the trailer hitched to the vehicle along the determined reversing path, and responsive to determination of an object rearward of the trailer via processing of image data captured by at least said rearward viewing trailer camera, said vehicular driving assist system (i) determines an adjusted reversing path to avoid the object (¶¶ 107-110), (ii) adjusts the graphic overlay to indicate the adjusted reversing path of the vehicle and trailer (¶¶ 188-189; as the target adjusts) and (iii) controls the steering system of the vehicle to steer the vehicle to back up the trailer along the adjusted reversing path (¶¶ 95-96).
As per Claim 15, Hafner teaches that, responsive to processing of image data captured by said plurality of vehicle cameras and by said rearward viewing trailer camera while the vehicle is backing up the trailer, said vehicular driving assist system initializes said rearward viewing trailer camera in coordinates that correspond to coordinates of said plurality of vehicle cameras (¶¶ 97-99).
As per Claim 16, Hafner teaches that, responsive to the determination of the object rearward of the trailer, said vehicular driving assist system generates an alert to alert the driver of the vehicle (¶¶ 114, 122, 131).
As per Claim 17, Hafner teaches that, responsive to determination of an object rearward of the trailer, said vehicular driving assist system controls a braking system of the vehicle (¶¶ 94, 99).
As per Claim 18, Hafner teaches a vehicular driving assist system (¶¶ 6-8), said vehicular driving assist system comprising: 
a plurality of vehicle cameras disposed at a vehicle and having respective fields of view exterior of the vehicle (¶ 68; Figure 49), wherein said plurality of vehicle cameras includes a rear backup camera disposed at a rear portion of the vehicle and viewing at least rearward of the vehicle (¶¶ 306-307); 
a rearward viewing trailer camera disposed at a rear portion of a trailer hitched to the vehicle, said rearward viewing trailer camera viewing at least rearward of the trailer (¶ 303; camera 2000 of Figures 48 and 49); 
an image processor operable to process image data captured by said plurality of vehicle cameras and by said rearward viewing trailer camera (¶ 97); 
wherein, responsive to processing of image data captured by said plurality of vehicle cameras and by said rearward viewing trailer camera during a backing up maneuver of the trailer hitched to the vehicle, said vehicular driving assist system determines objects rearward of the trailer that are present in the field of view of said rearward viewing trailer camera (¶¶ 103-104, 215); 
wherein said vehicular driving assist system calibrates said rearward viewing trailer camera responsive at least in part to a determination of a trailer angle of a longitudinal axis of the trailer relative to a longitudinal axis of the vehicle (¶¶ 283-285); 
a display screen disposed in the vehicle for viewing by a driver of the vehicle (¶¶ 158-161), wherein said display screen displays video images derived from image data captured by at least one camera selected from the group consisting of (i) said plurality of vehicle cameras and (ii) said rearward viewing trailer camera (¶¶ 186-188); 
wherein said vehicular driving assist system determines a reversing path for the vehicle and trailer to follow to assist the driver in backing up the trailer (¶¶ 94-96); 
wherein said vehicular driving assist system generates a graphic overlay at said display screen overlaying the displayed video images, the graphic overlay indicating the determined reversing path for the driver to follow in backing up the trailer (¶¶ 188-189); and 
wherein, during the backing up maneuver of the trailer hitched to the vehicle along the determined reversing path, and responsive to determination of an object rearward of the trailer via processing of image data captured by at least said rearward viewing trailer camera, said vehicular driving assist system (i) determines an adjusted reversing path to avoid the object (¶¶ 107-110) and (ii) adjusts the graphic overlay to indicate the adjusted reversing path for the driver to follow in backing up the trailer (¶¶ 188-189; as the target adjusts).
As per Claim 19, Hafner teaches that said vehicular driving assist system controls a steering system of the vehicle to steer the vehicle to back up the trailer along the determined reversing path (¶¶ 94-96).
As per Claim 20, Hafner teaches that said vehicular driving assist system determines the trailer angle responsive at least in part to image processing of image data captured by at least said rear backup camera of said plurality of vehicle cameras (¶¶ 218-220).
As per Claim 21, Hafner teaches that said vehicular driving assist system determines the trailer angle responsive at least in part to image processing of image data captured by at least said rear backup camera of said plurality of vehicle cameras and image data captured by said rearward viewing trailer camera (¶¶ 218-220).
As per Claim 22, Hafner teaches that, responsive to the determination of the object rearward of the trailer, said vehicular driving assist system generates an alert to alert the driver of the vehicle (¶¶ 114, 122, 131).
As per Claim 23, Hafner teaches that, responsive to determination of an object rearward of the trailer, said vehicular driving assist system controls a braking system of the vehicle (¶¶ 94, 99).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,870,449 (“the ‘449 patent”), as well as over claims 1-17 of U.S. Patent No. 10,086,870 (“the ‘870 patent”.) Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘449 patent and the ‘870 patent also teach a vehicle with an assist system that includes a plurality of cameras disposed around the vehicle that capture images and video of the environment surrounding the vehicle, track obstacles that a trailer hitched to the vehicle might make contact with as the vehicle moves, displays a warning to a driver of the obstacles and potential contact, adjusts a travel path of the vehicle to avoid the obstacles, and overlays the adjusted travel path on the display unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661